DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022, has been entered.
 
Response to Arguments
Applicant's response submitted May 3, 2022, has been received.  The amendment of claims 13-15, 21-22, 24, 26, 29, 32, 34-35; addition of new claim 38; and cancellation of claims 1-12 and 16-20, is acknowledged.
Allowable Subject Matter
Claims 13-15, 21-22, and 24-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a device having a substrate, a first electrode, a piezoelectric layer on the first electrode, a second electrode in a second conductive layer on the piezoelectric layer, a first input-output electrode, a second input-output electrode, and a layer of getter material.
The cited art, U.S. Patent Pub. 2016/0121610 (“Ashikaga”) in view of U.S. Patent Pub. 2016/0358741 (“Schultz”), discloses a similar device also having a substrate, a first electrode, a piezoelectric layer on the first electrode, a second electrode in a second conductive layer on the piezoelectric layer, a first input-output electrode, a second input-output electrode, and a layer of getter material.  However, the cited art does not appear to explicitly disclose or suggest wherein the layer of getter material disposed between the second electrode and the substrate and laterally extending past outermost sidewalls of the second electrode, wherein a topmost surface of the layer of getter material that faces away from the substrate is below a bottommost surface of the second electrode, and wherein the laver of qetter material has a greater getter capacity for hydrogen than the second electrode.  Thus, the specific structure of the device with getter material is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853